Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about December 10, 2003, which denied respondent-appellant’s motion to vacate a fact-finding and dispositional order, entered on or about October 1, 2003, upon respondent’s failure to appear in court, adjudging the child to be neglected and abused and directing release of the child to the custody of his father under the supervision of a child protective agency for one year, unanimously affirmed, without costs.
The motion was properly denied upon a record that amply supports a finding that respondent’s default was willful (Family Ct Act § 1042). The court proceeding in Virginia, offered by respondent as the reason for her default, was completed nine days before the scheduled date of the fact-finding hearing, and respondent does not even attempt to explain why she did not notify Family Court that she would be unable to attend (see Matter of Jazel Dominique D., 209 AD2d 410 [1994], lv dismissed 85 NY2d 857 [1995]). Nor was this respondent’s first failure to attend a scheduled hearing (cf. Matter of Mursol B., 266 AD2d 76 [1999]). Concur—Mazzarelli, J.P., Friedman, Sullivan, Williams and Gonzalez, JJ.